DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After further review and searching, it has been determined that additional clarity in the claims is required.  Also additional prior art and/or additional interpretations of prior art is made apparent below.  This Office action is non-final.

Claim Objections
Claim 2 objected to because of the following informalities:  in claim 2 lines 7-8, “wherein the glass capillary subassembly further comprising”, in order to read more smoothly needs to be changed as follows: “wherein the glass capillary subassembly further  comprises”.
Similarly, in each of respective claims 3, 12, 17, and 20, “further comprising” should be changed to “further comprises” [“further comprises”].
Appropriate correction is required.
Applicant is encouraged to contact the examiner if Applicant would like to discuss alternative acceptable wording.
Also, see the below 112 rejection which addresses wording in claim 2 that is subsequent to the wording discussed above. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “a glass capillary block, an optical fiber subassembly” at the end of claim 2 lacks clarity at least since it is not clear whether “a glass capillary block” and “an optical fiber subassembly” are meant to be distinct components or whether, for example, “an optical fiber subassembly” is just further describing “a glass capillary block”.   This lack of clarity can be remedied by simply placing “ and ” before “an optical fiber subassembly”, i.e., “ and an optical fiber subassembly” to make it clear that “a glass capillary block” and “an optical fiber subassembly” are distinct components.
Additionally, for reasons analogous to the above, in the last line of claim 7, the final limitation should read “and a waveguide array”.
Appropriate correction is required.
For the purposes of the rejection below it will be assumed that “a glass capillary block” and “an optical fiber subassembly” are distinct components.
Furthermore, the limitation “at least two semiconductor optical waveguides, a waveguide array” at the end of claim 7 lacks clarity since this language does not make clear that the at least two semiconductor waveguides {WGs} (907, 908 in fig. 9) are a part of the waveguide {WG} array (904 in fig. 9).  Appropriate correction is required.
 one” since “anyone” refers to a person and is therefore not clear.  Appropriate correction is required.
Additionally, the limitation “a plurality of a plurality optical fibers” in claim 6 lacks clarity at least since it is not clear whether Applicant really meant to say simply “a plurality of optical fibers” or some other meaning is meant (as a non-limiting example, perhaps it means something like multiple rows of arrays of optical fiber; nonetheless, other interpretations are possible and the claim is indefinite and unclear with its current wording).   For the purposes of this rejection it will be assumed “a plurality of a plurality optical fibers” was really meant to be “a plurality of 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 2, 9, 12, 13-14, 16, 17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kharas et al. (US 20200284978; “Kharas”; already of record) and further in view of Dallas et al. (US 20030161595; “Dallas”; already of record) with obviousness evidenced by Verslegers et al. (US 20140010498; “Verslegers”; already of record) and/or Nakahara et al. (US 20200041723; “Nakahara”; already of record) and further in view of Laughlin (US 9102563).  
Regarding claim 2, Kharas teaches an optical subassembly structure [for mode conversion by an active alignment] of an optical fiber with a semiconductor optical waveguide (e.g., fig. 3B), the optical subassembly structure comprising: a sub-mount (e.g., fig. 3A) for holding the optical subassembly structure (e.g., fig. 3B); a semiconductor die mounting on the sub-mount (e.g., fig. 3B); the semiconductor optical waveguide grown on the semiconductor die (e.g., ¶ 0045).
Kharas does not explicitly state: for mode conversion by an active alignment, and a glass capillary subassembly actively aligned to the semiconductor optical waveguide/WG.
fig. 3; ¶ 0005: active alignment of fiber and waveguide; the fiber is in the capillary 22 in fig. 3 and must be actively aligned with the waveguide before fusion that takes place when going from fig. 3 to fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references because both Kharas and Dallas teach the coupling of a fiber to a chip/WG.  
Furthermore, Kharas and  Dallas are combined by taking the technology of Kharas which teaches a fiber being edge coupled to a waveguide {WG} and/or chip/die assembly and applying to it the a glass capillary subassembly actively aligned to the semiconductor optical {SO} WG technology of  Dallas to obtain the instant invention of  a fiber being edge coupled to a WG and/or chip/die assembly  wherein a glass capillary subassembly (glass capillary surrounding and optical fiber) is actively aligned to the SO WG prior to fusion.  
Moreover Kharas and Dallas combination (“Kharas-Dallas”) does not explicitly teach “for mode conversion by an active alignment”.
However, it was well-known that an optical fiber and a planar waveguide {WG} have different modes at least as evidenced by Verslegers (e.g., Verslegers ¶ 0069: mode conversion is needed due to the fact that a fiber mode is different than a waveguide mode) and/or Nakahara (e.g., Nakahara: Abstract ¶ 0007: the modes of an optical fiber {OF} and a WG are different hence some form of mode conversion takes place whether or not the mode conversion is efficient or not). Thus, it would have been obvious to one of ordinary skill in the art to state that when the active alignment and fusion attachment from an OF to a planar WG takes place a mode conversion of the light going from the OF to the WG takes place such that a light in a fiber 
	Kharas-Dallas does not specifically disclose the glass capillary subassembly further comprising a glass capillary block and an optical fiber subassembly.  Laughlin teaches "waveguide mount material 56 can take on many forms, including but not limited to: a glass block that is drilled or bored, a piece of ceramic that is drilled or bored, a molded glass or a molded ceramic", which is considered as a glass capillary block and an optical fiber subassembly 2 (Fig. 7, col. 7 lines 50-65; in general, col. 7 line 50 to col. 8 line 14; figs. 7-8; at col. 8 lines 10-14 the “some angle” can be a zero angle to maintain parallel surfaces for the purpose of fusion splicing and/or direct butt coupling with the substrate having the planar waveguides; it is noted that the said “zero angle” is also suggested by Dallas fig. 2 as discussed more further below).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the glass capillary tube 22 of Dallas with the glass capillary block of Laughlin (which means the fiber would be fit in a bored hole in the glass block rather than in the typical capillary tube shown/taught in Dallas, but would still have the aforesaid “zero angle” of Dallas fig. 2 [e.g., the substitution means a glass capillary block instead of a tube is used, but the parallel surfaces between the substrate and the optical fiber ferrule/block are still maintained to facilitate butt coupling and/or fusion splicing of the fiber/block to the semiconductor waveguide substrate], due to the fact that such modification would have been an obvious engineering variation, well within the ordinary skill in the art, for 
	Thus claim 2 is rejected under Kharas-Dallas in view of Laughlin (Kharas-Dallas- Laughlin or more simply “K-D-L”).
Regarding claims 19-20, Kharas-Dallas-Laughlin renders as obvious the subassembly structure of claim 2 (see above).  Moreover, Kharas-Dallas-Laughlin also teaches wherein the optical subassembly structure further comprises a direct butt coupling of the glass capillary subassembly with the SO WG at an edge of the semiconductor die (e.g., Dallas ¶s 0014, 0021, 0024; from fig. 3 to fig. 4 of Dallas, a fusion splice occurs between the capillary/fiber and the planar WG which means the claimed butt coupling also takes place in K-D-L; see also the reasoning regarding butt coupling in the rejection of claim 2 above; it is noted that “less than 1 mm” includes 0 mm {zero mm} which is butt coupling and butt coupling is well-known).
Thus each of respective claims 19-20 is rejected.  
	Regarding claim 9, K-D-L teaches the single optical fiber limitation (e.g., see rejection of claim 2 above). 
Thus claim 9 is rejected.  

	Regarding claim 12, K-D-L teaches the single optical fiber limitation (e.g., see rejection of claim 2 above). 
Thus claim 12 is rejected.  
Nakahara fig. 5. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to put actual mode convertor inserted into the capillary/hole/bore at least for the purpose of providing better coupling efficiency via the mode conversion.  Therefore, K-D-L renders as obvious wherein the mode convertor is any one of an internal mode convertor and an external mode convertor, wherein the optical fiber subassembly inserted in a glass capillary tube of the glass capillary block acts as internal mode convertor (e.g., as evidenced by Nakahara fig. 5).
	Thus each of respective claims 13, 14 is rejected.

	Regarding claim 16, K-D-L teaches the single optical fiber limitation (e.g., see rejection of claim 2 above) of claim 9, wherein the optical fiber subassembly is actively aligned to the semiconductor optical waveguide (e.g., see active alignment discussion in the rejection of claim 2 above).
Thus claim 16 is rejected.  
	Regarding claim 17, K-D-L teaches the structure as claimed in claim 2 (e.g., see rejection of claim 2 above), wherein the glass capillary subassembly further comprising an optical connector (e.g., Laughlin fig. 8 depicts a ferrule/connector, which can also be referred to as a glass capillary block; as explained in the rejection of claim 2, the face of the K-D-L glass capillary block/ferrule is flat to form an abutting connection with the flat surface of the edge of the semiconductor substrate; thus, the K-D-L glass capillary block is properly referred to as a “connector”).
Thus claim 17 is rejected.  

Claims 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kharas et al. (US 20200284978; “Kharas”; already of record) and further in view of Dallas et al. (US 20030161595; “Dallas”; already of record) with obviousness evidenced by Verslegers et al. (US 20140010498; “Verslegers”; already of record) and/or Nakahara et al. (US 20200041723; “Nakahara”; already of record) and further in view of Laughlin (US 9102563) as applied to claim 13 above, and further in view of Miao et al. (US 20210181423; “Miao”).
	Regarding claim 13, K-D-L teaches the optical subassembly structure as claimed in claim 12 (see above). K-D-L does not explicitly teach the “external mode convertor” of claim 13.
	Miao teaches an external mode convertor 420/410 external to a single fiber glass capillary block 430 (e.g., Miao fig. 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place an external mode convertor at the end of the K-D-L glass capillary block (e.g., as in Miao fig. 4; thus combining the concept in Miao fig. 4 with K-D-L) at least for the purpose of providing more efficient coupling via converting mode fields so there is a better coupling between the fiber and an external planar/substrate semiconductor WG.
Thus claim 13 is rejected under K-D-L and Miao combination (“K-D-L-Miao”).  

Regarding claim 15, K-D-L-Miao teaches the optical subassembly structure as claimed in claim 13 (see above), wherein the external mode convertor is actively aligned to a single optical 
Thus claim 15 is rejected under K-D-L-Miao.  


Claims 3-4, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kharas et al. (US 20200284978; “Kharas”; already of record) and further in view of Dallas et al. (US 20030161595; “Dallas”; already of record)  with obviousness evidenced by Verslegers et al. (US 20140010498; “Verslegers”; already of record) and/or Nakahara et al. (US 20200041723; “Nakahara”; already of record) and further in view of Laughlin (US 9102563) as applied to claim 2 above, and further in view of Nishimura et al. (US 20130308910; “Nishimura”).
	Regarding claims 3 and 4, Kharas-Dallas-Laughlin (herein may be referred to as, simply, “K-D-L”) teaches the optical subassembly structure as claimed in claim 2 (see above).  
	K-D-L does not explicitly state the glass capillary block further comprises a glass capillary tube and a funnel-shaped hole {claim 3} wherein the glass capillary tube is positioned co-linearly to the funnel-shaped hole {claim 4}.
	Nishimura teaches funnel-shaped hole(s) 12b [e.g., Nishimura fig. 4] is/are co-linear with each capillary tube/bore/tunnel (e.g., fig. 4: the bare fiber portion 1b is fairly tightly/snugly confined in each tube/bore/tunnel that is co-linear with each funnel/taper-hole 12b of the capillary block/ferrule 10, each tube/bore/tunnel is, thus, a capillary tube/bore/tunnel) in the capillary block 10 (e.g., Nishimura fig. 4).

Furthermore, K-D-L and Nishimura are combined by taking the technology of K-D-L which teaches  a SO-WG-grown-on-die-and-glass-capillary-block-having a glass-capillary-tube/bore containing optical fiber, the glass capillary assembly being actively aligned to the SO WG and applying to it the each-funnel-shaped hole(s)-co-linear with each capillary tube/bore/tunnel in a block technology of Nishimura to obtain the instant invention of SO-WG-grown-on-die-and-glass-capillary-block-having a glass-capillary-tube/bore containing optical fiber, the glass capillary assembly being actively aligned to the SO WG wherein funnel-shaped hole(s) are co-linear with each capillary tube/bore/tunnel in a glass capillary block.  
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make such a combination for the purpose of providing ease of insertion of an optical fiber {OF} in each respective hole due to the funnel/taper entry way which also can decrease the likelihood of damage to each OF.   		
Thus each of respective claims 3, 4 is rejected by the K-D-L and Nishimura combination (“K-D-L-Nishimura” or, more simply, “K-D-L-N”).
	Regarding claim 18, K-D-L-N teaches the optical subassembly structure as claimed in claim 3 (see above), wherein a front surface of the glass capillary tube and a front surface of the optical fiber subassembly aligns in a coplanar plane (e.g., Laughlin fig. 8; as expressed in the rejection of claim 2 above: “can be a zero angle to maintain parallel surfaces for the purpose of 
Thus claim 18 is rejected.  

Claims 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kharas et al. (US 20200284978; “Kharas”; already of record) and further in view of Dallas et al. (US 20030161595; “Dallas”; already of record) with obviousness evidenced by Verslegers et al. (US 20140010498; “Verslegers”; already of record) and/or Nakahara et al. (US 20200041723; “Nakahara”; already of record) and further in view of Laughlin (US 9102563) as applied to claim 2 above, and further in view of Celo (US 9335480)  and Jiang et al. (US 7190864; “Jiang”) with further obviousness evidenced by Shao et al. (US 20140314422; “Shao”).
	Regarding claims 5-8, K-D-L renders obvious the optical subassembly structure as claimed in claim 2 (see above).
	K-D-L does not explicitly state wherein the glass capillary block is a glass capillary array block.
	Celo teaches an array/coupler 106 of fibers 114/112A-B (e.g., fig. 1) interfaced via direct butt coupling to waveguides 118/110A that are on the edge of a PIC SiP chip/substrate (e.g., Celo fig. 1; col. 3 line 50 to col. 4 line 3).  Jiang (e.g. Jiang figs. 7-8) teaches a somewhat similar structure to Celo, but Jiang also has jacketed 112 optical fibers {OFs} 104/126 (e.g. Jiang figs. 7-8) attached to a V-groove array substrate 102 (e.g., Jiang, in both figs 7 and 8, has the edge of a jacket attached to a V-groove substrate where a bare OF {a standard single mode fiber “SMF”} protrudes from the jacket into the V-groove where the end of the bare OF/SMF abuts a specialty 
	Moreover, Celo is apparently silent regarding whether optical fiber (OF) array coupler 106 has the OFs 114/112 of the array in V-grooves or holes/bores.   However, at least based on Jiang it is reasonable to assume that the OFs 114/112 of Celo can be in V-grooves (or even in bores/tubes/tunnels/channels/holes: see further discussion below).
	Neither Celo nor Jiang explicitly state that the respective array substrate/coupler is a capillary block having capillary tubes/tunnels/holes/bores therein [e.g., IA claim 5 subject matter {SM}]. 
However, it was well-known to substitute bores/tubes/tunnels/channels/holes/capillaries for grooves (e.g., V-grooves) or vice versa in array substrates/blocks at least as evidenced by Shao (e.g., Shao ¶ 0026: 
“As an alternative to disposing the ends 5g of the fibers 5a-5f in bores 11, respective V-shaped grooves (not shown) may be formed in the optics system 10, in which case the ends 5g would be placed in the respective V-shaped grooves and then a cover or cap (not shown) would be placed over the fibers and secured to the optics system 10 to sandwich the fibers between the cover or cap and the V-grooves”). 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for both Celo and Jiang to have bores/tubes/holes/capillaries in a substrate/block to hold the optical fibers/OFs (the OFs at least comprising SMFs, S-SMFs, and/or GRIN fibers as already discussed above) at least for the purpose of providing a secure and well-known means for ensuring the OFs are protected and remain in proper position.
Having bores/tubes/holes/capillaries in a substrate/block to hold the optical fibers/OFs is another way of saying a capillary block having capillary tubes/tunnels/channels/holes/bores therein for holding a respective OF in a respective tube/tunnel/hole/bore of the array of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine K-D-L with Celo and/or Jiang (“Celo/Jiang”) because each of K-D-L, Celo, and Jiang teach edge coupling at least one OF to a waveguide on a planar substrate.  
Furthermore, K-D-L and Celo/Jiang are combined by taking the technology of K-D-L which renders obvious an optical subassembly structure for mode conversion by an active alignment of an optical fiber with a semiconductor optical waveguide, the optical subassembly structure comprising: a sub-mount for holding the optical subassembly structure; a semiconductor die mounting on the sub-mount: the semiconductor optical waveguide grown on the semiconductor die; and a glass capillary subassembly actively aligned to the semiconductor optical waveguide, wherein the glass capillary subassembly further comprising a glass capillary block, an optical fiber subassembly [see rejection of claim 2 above] and applying to it the glass capillary block is a glass capillary array block [instant application {IA} claim 5], wherein the glass capillary array block further comprises a plurality of a plurality optical fibers [IA claim 6], wherein the optical subassembly structure further comprises the glass capillary array block, at least two semiconductor optical waveguides, a waveguide array [IA claim 7; Celo fig. 1, and/or Jiang fig. 8: OF array edge coupled to waveguide {WG} substrate array], wherein the waveguide array further comprises an optical waveguide in between the at least two semiconductor optical 
Thus each of respective claim 5-8 is rejected under K-D-L and Celo/Jiang combination (“K-D-L-Celo/Jiang” or simply “K-D-L-C/J”).
	
	Regarding claim 9, K-D-L teaches optical subassembly structure as claimed in claim 2 and since claims 5-8 depend on claim 2, K-D-L-C/J also teaches optical subassembly structure as claimed in claim 2. 
	Further regarding claim 9, K-D-L-C/J teaches the multi-optical fiber subassembly (e.g., see the rejection of claims 5-8 above: glass capillary array block holds an array of OFs).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the glass capillary array block separable such that the structure defined in claims 5-8 is defined for a single OF embodiment (e.g., as a non-limiting example, the array 124/102 in Jiang fig. 8/fig. 7 could be separated into 8 separate units wherein each unit comprises and a single SMF, a single S-SMF, and a single GRIN fiber in a single capillary/hole/channel {the capillary/hole/channel substituted for a V-groove per K-D-L-C/J}).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make such a separation at least since single optical fiber couplers are useful when one only wants to couple a single jacketed optical fiber to a single WG on a substrate yet still have the useful structure of a capillary block to hold the single SMF having a jacket, a single S-SMF, and a single GRIN fiber in proper position for coupling (e.g., MPEP § 2144: making separable).   
	Thus, from the above it is clear that, prior to separation K-D-L-C/J teaches multi-OF subassembly limitation of instant claim 9 and, after separation, as described just above, K-D-L-C/J renders as obvious the single OF subassembly limitation of instant claim 9.
Thus claim 9 is rejected.  

	Regarding claim 10, K-D-L-C/J also teaches optical subassembly structure as claimed in claim 9 (see claim 9 rejection immediately above), wherein the single optical fiber subassembly further comprises an optical fiber enclosed in an optical fiber jacket (e.g., as discussed in the rejection of claim 9 above the separated out embodiment comprises a single jacketed optical fiber; the separated out embodiment of Jiang fig. 8/fig. 7 is described in the above claim 9 rejection).
Thus claim 10 is rejected.  
	Regarding claim 11, K-D-L-C/J also teaches optical subassembly structure as claimed in claim 9, wherein the multi-optical fiber subassembly comprises a plurality of optical fibers fusion spliced with at least one optical fiber enclosed in an optical fiber jacket (e.g., Jiang col. 2 lines 55-63; figs. 7-8; Jiang claims 1 and 16 teach 3 different types of optical fibers spliced together and teaches the fiber lens of the invention is fused {col. 6 line 5} which is a method of splicing; hence, fusion spliced; i.e., multiple OFs, namely 3 different types of optical fibers are fusion spliced together).
Thus claim 11 is rejected.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fleenot (US 6712526) teaches a funnel-type taper at the end of a glass ferrule to aid in fiber insertion into the ferrule bore/hole/capillary.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874